EXHIBIT 10.48
 
SECURITIES SALE AGREEMENT


THIS SECURITIES SALE AGREEMENT, dated as of July 17, 2012 (this "Agreement"), by
and between Nicola SUPPA, an individual ("Buyer"), and Medical Care Technologies
Inc., a Nevada corporation (“Seller”).


Pursuant to and in reliance upon the exemption from registration by the
Securities and Exchange Commission ("SEC") under the Securities Act of 1933, as
amended (the "1933 Act"), Seller is agreeing to issue, and Buyer shall purchase,
in a private placement exempt from the registration requirements of the 1933
Act, shares of common stock of the Seller as provided below (the “Shares”).


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


1.             Subscription; Closing.


(a)   Subscription. Seller agrees that Buyer shall subscribe for and purchase
$15,000 of Shares at a purchase price equal to a 50% discount from the per Share
purchase price on the date hereof, for a purchase price of $0.00035 per Share
("Purchase Price").


(b)   Closing. Subject to the satisfaction of the conditions set forth below,
the closing (“Closing”) shall take place when (i) Seller delivers an original
stock certificate representing the Shares and (ii) Buyer delivers $15,000 for
the Shares to the Seller via bank draft or wire funds transfer to Seller’s bank
account as follows:


Bank Name: Wells Fargo
Bank Address: 420 Montgomery Street, San Francisco, CA 94104
ABA Number: Swift – WFBIUS6S
For Credit to: Medical Care Technologies Inc.
Account Number: 6095260854

 
2.             Buyer Representations and Warranties.


As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated herein, Seller represents and warrants, as of the date
of this Agreement and as of the Closing, to Buyer as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
(a)   Buyer acknowledges that upon execution of this Agreement, it has completed
its own investigation and undertaken any and all due diligence it requires in
order to satisfy itself to enter into this Agreement and perform its obligations
hereunder. Buyer has examined all the Company's filings with the Securities and
Exchange Commission (the "SEC"), and understands the speculative nature of and
substantial risk involved in the investment in Seller.


(b)   Neither the execution and delivery of this Agreement by Buyer, nor the
consummation by Buyer of the transactions contemplated hereby, will (i) require
any consent, approval, authorization or permit of, or filing, registration or
qualification with or prior notification to, any governmental or regulatory
authority under any law of the United States, any state or any political
subdivision thereof or any other jurisdiction applicable to Buyer, (ii) violate
any statute, law, ordinance, rule or regulation of the United States any state
or any political subdivision thereof or any other jurisdiction applicable to
Buyer, or any judgment, order, writ, decree or injunction applicable to Buyer or
any of its properties or assets, the violation of which would have a material
adverse effect upon Buyer, or (iii) violate, conflict with, or result in a
breach of any provisions of, or constitute a default (or any event which, with-
or without due notice or lapse of time or both would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, any of the terms, conditions or provisions of any note, . bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Buyer is a party or by which Buyer or any of its properties
or assets may be bound which would have a material adverse effect upon Buyer.


(c)   Buyer (i) is an "accredited investor," as that term is defined in
Regulation D under the 1933 Act, as indicated on Exhibit A attached hereto; (ii)
has such knowledge, skill and experience in business and financial matters,
based on actual participation, that Buyer is capable of evaluating the merits
and risks of an investment in Seller and the suitability thereof as an
investment for Buyer; (iii) has received such documents and information as it
has requested and has had an opportunity to ask questions of representatives of
the Seller concerning the terms and conditions of the investment proposed
herein, and such questions were answered to the satisfaction of Buyer; (iv) is
in a financial position to hold the Shares for an indefinite time and is able to
bear the economic risk and withstand a complete loss of its investment in
Seller; and (v) has not made an overall commitment to investments which are not
readily marketable which is disproportionate so as to cause such overall
commitment to become excessive.


(d)   Buyer understands that the shares have not been registered under
applicable state or federal securities laws, and is purchasing the Shares
pursuant to an exemption from the registration requirements of the 1933 Act
Buyer understands and acknowledges that the Note is being acquired from the
Seller without the Company furnishing any information to Buyer and that Buyer
has not had any communication with the Company or any officer, director, or
representative thereof in connection with the transactions contemplated by this
Agreement except as contained herein.


 
2

--------------------------------------------------------------------------------

 
 
(e)   If Buyer has chosen to do so, Buyer has been represented by such legal and
tax counsel and other professionals, each of whom has been personally selected
by Buyer, as Buyer has found necessary to consult concerning the purchase of the
Shares.


(f)   With respect to the United States federal, state and foreign tax aspects
of Buyer's investment, Buyer is relying solely upon the advice of Buyer's own
tax advisors, and/or upon Buyer's own knowledge with respect thereto.


(g)   Buyer has not relied, and will not rely upon, any information with respect
to this Agreement other than the information contained in this Agreement. Buyer
understands that no person has been authorized to make representations or to
give any information or literature with respect to this Agreement other than
what is set forth in this Agreement.
 
(h)   Buyer understands that, other than as provided in this Agreement, no
covenants, representations, or warranties have been authorized by or will be
binding upon Seller, with regard to this Agreement, the performance of Seller or
any expectation of investment returns, including any representations, warranties
or agreements contained or made in any written document or oral communication
received from or had with Seller, its affiliates, Seller's counsel or any of
their respective representatives or agents. Buyer has not relied upon any
information or representation that may be or has been made or given except as
expressly provided for in this Agreement.
 
(i)    Buyer understands that the Shares has not been registered under the 1933
Act, or pursuant to the provisions of the securities or other laws of any other
applicable jurisdictions. Buyer is aware that the Shares are "restricted
securities" as such term is defined in Rule 144 promulgated under the 1933 Act
("Rule 144"), and they may not be sold pursuant to Rule 144 unless all of the
conditions of Rule 144 are met.
 
(j)    Buyer has substantial investment experience and is familiar with
investments of the type contemplated by this Agreement Buyer is aware that
purchase of the Shares is a speculative investment involving a high degree of
risk and there is no guarantee that Buyer will realize any gain from Buyer's
investment or realize any tax benefits therefrom and Buyer is further aware that
Buyer may lose all or a substantial part of Buyer's investment. Buyer
understands that there are substantial restrictions on the transferability of
the shares, and there is no existing public market for, the Shares and it may
not be possible to liquidate an investment in the Shares. Buyer affirms that
Buyer acknowledges that this investment is highly speculative, involves a high
degree of risk and, accordingly, Buyer can afford to lose its entire investment.
 
(k)   The address set forth herein is Buyer's true and correct address and Buyer
has no present intention of becoming a resident of any other country, state, or
jurisdiction prior to, or after, Buyer's purchase of the Shares.
 
(l)    Buyer understands the meaning and legal consequences of the foregoing
representations and warranties, which are true and correct as of the date hereof
and will be true and correct as of the Closing Date.  Each such representation
and warranty shall survive Buyer's purchase of the Shares.


(m)          Each certificate representing the Shares shall be endorsed with the
following legend, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:


 
3

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR WITHOUT AN EXEMPTION THEREFROM OR AN OPINION OF COUNSEL IN
A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”
 
Buyer consents to Seller making a notation on its records or giving instructions
to any transfer agent of Seller.
 
3.             Seller Representations and Warranties.
 
(a)   Seller is a corporation duly organized and validly existing under the laws
of the State of Nevada and is in good standing under such laws.  Seller has all
requisite corporate power and authority to own, lease and operate its properties
and assets, and to carry on its business as presently conducted.  Seller is
qualified to do business as a foreign corporation in each jurisdiction in which
the ownership of its property or the nature of its business requires such
qualification, except where failure to so qualify would not have a material
adverse effect on Seller or its business.  Seller has the full right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated herein.


(b)   The execution and delivery of this Agreement and the other documents
contemplated herein, do not, and the consummation of the transactions
contemplated hereby will not, conflict with or result in any violation of, or
default (with or without notice or lapse of time, or both), or give rise to a
right of termination, cancellation or acceleration of any obligation or to a
loss of a material benefit, under any provision of the Articles of Incorporation
(and any amendments thereto), any agreements of the Seller or any mortgage,
indenture, lease or other instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law ordinance, rule or regulation applicable
to the Seller or its assets.  There is no action, suit or proceeding pending, or
to the knowledge of the Seller, threatened against the Seller, before any court
or arbitrator or any government body, agency or official, which would have a
material adverse effect on Seller’s operations or financial condition.


(c)   The Shares are duly authorized and upon Closing will be validly issued,
fully paid and non-assessable, and free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of Seller and will not
impose personal liability upon the holder thereof.


 
4

--------------------------------------------------------------------------------

 
 
(d)   Seller has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents (other than
exhibits to such documents) incorporated by reference therein, being hereinafter
referred to herein as the “SEC Documents”).  As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  None of the statements made in any such SEC
Documents is, or has been, required to be amended or updated under applicable
law (except for such statements as have been amended or updated in subsequent
filings prior the date hereof).  As of their respective dates, the financial
statements of Seller included in the SEC Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, during the periods
involved  and fairly present in all material respects the consolidated financial
position of Seller as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  Except as set
forth in the financial statements of Seller included in the SEC Documents,
Seller has no liabilities, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business, and (ii) obligations under
contracts and commitments incurred in the ordinary course of business and not
required under generally accepted accounting principles to be reflected in such
financial statements, which, individually or in the aggregate, are not material
to the financial condition or operating results of Seller. The Company is
subject to the reporting requirements of the 1934 Act.


(e)   No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Seller is required in
connection with the valid execution and delivery of this Agreement, or the
offer, sale or issuance of the Shares, or the consummation of any other
transaction contemplated hereby, except the filing with the SEC of a Form D.


(f)   There is no action, proceeding or investigation pending, or to the
Seller's knowledge, threatened, against the Seller which might result, either
individually or in the aggregate, in any material adverse change in the
business, prospects, conditions, affairs or operations of the Seller.  The
Seller is not a party to or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by the
Seller currently pending or which the Seller intends to initiate.  The SEC has
not issued any order suspending trading in the Seller's Common Stock and neither
the Seller nor any of its affiliates is under investigation by the SEC, FINRA or
the National Association of Securities Dealers, and there are no proceedings
pending or threatened before any regulatory body.


 
5

--------------------------------------------------------------------------------

 
 
(g)   This Agreement has been duly authorized, validly executed and delivered by
Seller and is a legal, valid and binding agreement in accordance with its terms,
subject to general principles of equity and to bankruptcy or other laws
affecting the enforcement of creditors' rights generally.  Seller has all
requisite right, power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby.  All action on the part of
Seller, its directors and shareholders necessary for the authorization,
execution, delivery and performance of this Agreement, including without
limitation the issuance of the Shares has been taken.


4.             Conditions To Seller's Obligation To Sell.


Seller's obligation to sell the Shares is conditioned upon:


(a)   The receipt and acceptance by Seller of this Agreement as evidenced by
execution of this Agreement by a duly authorized officer of Buyer.


(b)   All of the representations and warranties of the Buyer contained in this
Agreement shall be true and correct on the date of the Closing with the same
force and effect as if made on and as of date hereof.  The Buyer shall have
performed or complied with all agreements and satisfied all conditions on its
part to be performed, complied with or satisfied at or prior to the Closing.


(c)   No order asserting that the transactions contemplated by this Agreement
are subject to the registration requirements of the Act shall have been issued,
and no proceedings for that purpose shall have been commenced or shall be
pending or, to the knowledge of the Seller, be contemplated. No stop order
suspending the sale of the Shares shall have been issued, and no proceedings for
that purpose shall have been commenced or shall be pending or, to the knowledge
of the Seller, be contemplated.


5.             Conditions To Buyer's Obligation To Purchase.


Buyer's obligation to purchase the Shares is conditioned upon:


(a)   The receipt and acceptance by Buyer of this Agreement as evidenced by
execution of this Agreement by a duly authorized officer of Seller.


(b)   All of the representations and warranties of the Seller contained in this
Agreement shall be true and correct on the date of the Closing with the same
force and effect as if made on and as of date hereof.  The Seller shall have
performed or complied with all agreements and satisfied all conditions on its
part to be performed, complied with or satisfied at or prior to the Closing.


 
6

--------------------------------------------------------------------------------

 
 
(c)   No order asserting that the transactions contemplated by this Agreement
are subject to the registration requirements of the 1933 Act shall have been
issued, and no proceedings for that purpose shall have been commenced or shall
be pending or, to the knowledge of the Buyer, be contemplated. No stop order
suspending the sale of the Shares shall have been issued, and no proceedings for
that purpose shall have been commenced or shall be pending or, to the knowledge
of the Buyer, be contemplated.  No proceeding or investigation involving the
Seller or its officers, directors, professionals or employees, shall have been
commenced by the SEC, FINRA, the NASD or any other regulatory body.


6.             Registration Rights.  For the benefit of the Buyer, the Seller
agrees to register the Shares on a Form S-1 registration statement within one
hundred (120) days from Closing.  Once the registration statement is declared
effective, the Shares are free trading. The Company shall use its best efforts
to have the registration statement declared effective by the SEC as soon as
practicable. All expenses incurred in connection with registrations, filings or
qualifications, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for Seller shall be paid by Seller.
 
7.             Option.  Seller hereby grants Buyer the irrevocable right to
purchase 42,857,142 shares of common stock at the Purchase Price. In order to
exercise this option, Buyer must notify Seller of its intention to exercise this
option and pay the Purchase Price no later than five (5) business days from the
date of such notice. This option shall expire one hundred twenty (120) days from
the date of the Closing.


8.             Miscellaneous.


(a)   Entire Agreement.  This Agreement constitutes the entire agreement between
the parties, and no party shall be liable or bound to the others in any manner
by any warranties, representations or covenants except as specifically set forth
herein.  Any previous agreement among the parties related to the transactions
described herein is superseded hereby.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties hereto.  Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the parties
hereto, and their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.


(b)   Survival.  All representations and warranties contained in this Agreement
by Seller and Buyer shall survive until the expiration of the applicable statute
of limitations.


(c)   Governing Law.  This Agreement shall be construed in accordance with the
laws of Nevada applicable to contracts made and wholly to be performed within
the State of Nevada and shall be binding upon the successors and assigns of each
party hereto.


(d)   Seller Indemnification.  Buyer agrees to indemnify and hold Seller
harmless from any and all claims, damages and liabilities (including without
limitation attorneys fees and expenses) arising from Buyer's breach of its
representations and/or covenants set forth herein.


 
7

--------------------------------------------------------------------------------

 
 
(e)   Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered by hand or sent by Fedex for
next day delivery.  Each such notice or other communication shall for all
purposes of this Agreement be treated as effective or having been given when
delivered, if delivered personally, or, if sent by overnight express mail
service, 1 day after the same has been deposited with the Fedex.


If to Seller:


Medical Care Technologies, Inc.
Room 815, No. 2 Building
Beixiaojie, Dongzhimen Nei
Beijing, China 10009


with copy to:


David Lubin & Associates, PLLC
10 Union Avenue
Suite 5
Lynbrook, New York 11563
Attn: David Lubin
Phone:  516-887-8200
Facsimile: 516-887-8250
david@dlubinassociates.com
 
If to Buyer:
 
Nicola Suppa
20 James Gray Drive
Toronto, ON M2H 1N9
 
(f)   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and both such
counterparts shall constitute one Agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
e-mail in pdf format shall be effective as delivery of a manually executed
counterpart.  A party so delivering this Agreement shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile or e-mail
transmission.


 
8

--------------------------------------------------------------------------------

 
 
(g)   Interpretation.  The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.
 


[Remainder of Page Intentionally Omitted; Signature Pages to Follow]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Securities Sale Agreement
as of the date first set forth above.
 

 
By:
/s/ Nicola Suppa       Nicola Suppa       Individually  


  MEDICAL CARE TECHNOLOGIES INC.            
By:
[mdce_ex1048001.jpg]       Ning C. Wu       President  



 
10

--------------------------------------------------------------------------------

 
 
Exhibit A
 
ACCREDITED INVESTOR STATUS
 
The undersigned subscriber represents that it is an Accredited Investor on the
basis that it is (check one):
 
_____(i)  A bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 (the “Investment Company
Act”) or a business development company as defined in Section 2(a)(48) of the
Investment Company Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
 
_____(ii)  A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
 
_____(iii)  An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
 
_____(iv)  A director or executive officer of the Company.
 
__X__(v)  A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds $1,000,000.
 
_____(vi)  A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
 
_____(vii)  A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).
 
_____(viii)  An entity in which all of the equity owners are accredited
investors.  (If this alternative is checked, the Subscriber must identify each
equity owner and provide statements signed by each demonstrating how each is
qualified as an accredited investor.  Further, the Subscriber represents that it
has made such investigation as is reasonably necessary in order to verify the
accuracy of this alternative.)
 
 
11

--------------------------------------------------------------------------------